DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Claims 1, 3, 14 and 17-18 have been amended, and claim 24 has been added. Claims 22-23 remain withdrawn, and claims 1-3, 5, 14-21 and 24 are under consideration herein (see also paragraphs 6-7 below).  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejection under 35 USC 103, as an ordinary artisan would not have had a reasonable expectation of success at the time of applicant’s invention of detecting the specific mutation whose detection is now required by the claims.  Particularly, the mutation of the claims was not known in the prior art, and is disclosed as being among a group of various different mutations identified in subjects with ataxia in which different subjects were generally found to have different particular mutations (such that it would not be reasonable to conclude that the mutations would necessarily have been identified by, e.g., sequencing samples from any group of subjects with ataxia); it is further noted that the samples in which the mutation of the claims was detected is not disclosed as being, e.g., a set of 
Claims 1-3, 5, 14-21, and 24 remain/are rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Non-Compliant Amendment Entered
It is noted that the Amendment filed January 4, 2021 fails to comply with the requirements of 37 CFR 1.121, as claim 1 includes an amendment (deleting the word ‘subject” at line 2) that is not properly illustrated by markings.  While the amendment has been entered as a courtesy, future amendments should comply with all requirements of 37 CFR 1.121.
Election/Restrictions
Applicant’s election of the species of protein position 127/alternation Q127R, in the reply filed on September 27, 2019 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that the claims are now free of the prior art as directed to the elected species.  As claim 21 is clearly further limiting of the method of claim 14 (from which claim 21, depends), claim 21 has been rejoined and considered.  Claims 22-23 are not properly dependent from claim 14, and do not further limit claim 14 (and further, the claims are not directed to alternative species of claim 14, given the wording of the 
Claim Objections
Claims 1-3, 5, and 24 are objected to because of the following informalities:  claim 1 at line 2 recites “a sample from a mammalian”, rather than, e.g., “a sample from a mammalian subject”, or “a sample from a mammal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite over the recitation of the limitation “the mammalian subject” at lines 1-2.  As amended claim 1 does not reference such a subject, there is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 14-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon/law of nature without significantly more. 
Independent claim 1 (from which claims 2-3, 5 and 24 depend) is directed to a method “of detecting a mutated protein kinase C gamma gene in a sample” comprising steps of “contacting the sample with one or more amplification primers to amplify a region encompassing exon 4 of a protein kinase C gamma (PRKCG) gene to produce an exon 4 amplified sample”, and “detecting a mutation at nucleotide position 380 of SEQ ID NO: 1 in the exon 4 amplified sample”.  Independent claim 14 is drawn to a method including these same general steps, preceded by a step of “purifying nucleic acid molecules from a sample from a subject to produce a nucleic acid enriched sample”, with the enriched sample being the target of the “contacting” step.  These claims broadly encompass methods employing any primers sufficient “to amplify” the region of the claims (exon 4 of the PRKCG gene) and the use of any type of technique sufficient to achieve “detecting” the naturally occurring mutation specified in the claims.
Based on the guidance of MPEP 2106, which provides a framework for evaluating subject matter eligibility, applicant’s claims are methods directed to a law of nature/natural phenomenon.  The existence of the mutation of the claims in sample nucleic acids from a subject clearly occurs naturally, i.e., is a “manifestation of laws of nature”, analogous to the existence of cell-free fetal DNA in maternal blood (see MPEP 2106.04(b) I, citing Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQd 1152, 1153 (Fed. Cir. 2015)).
Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015)), as well as detecting DNA in a sample (citing to Sequenom and Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017)), analyzing DNA to provide sequence information (Genetic Techs.), and amplifying and sequencing nucleic acids (citing to University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)).  It is also noted that while the particular mutation of the instant claims is free of the prior art, the courts have also made clear that a judicial exception cannot be relied upon as an “additional claim element” when analyzing claims for subject matter eligibility; see again Genetic Techs. (eligibility "cannot be furnished by the unpatentable law of nature (or 
With further regard to dependent claim 2, this claim is directed to mental activity/mentally drawing a conclusion based on an interpretation of information, which may be conducted entirely in the human mind (i.e., a further JE).  Nothing is added that might achieve integration of a JE or add something significantly more than a JE.  Regarding dependent claims 3 and 15-18, these claims adds a further requirement for some type of additional active/manipulative steps, but the types of steps (or sample types) embraced by the claims correspond to routine methods/techniques of/for data gathering; such activities are a type of insignificant extra-solution activity, and do not integrate the JE of the claims into a practical application.  Further, as such activities were well-understood, routine and conventional at the time of applicant’s invention – note, e.g., the teachings of Davies (WO 00/53218 [09/2000]; cited in IDS) cited above regarding sequencing of the PRKCG gene, as well as the teaching of Al-Maghtheh (Am. J. Hum. Genet. 62:1248 [May 1988]; cited in IDS) of sequencing PRKCG exons to identify mutations therein - nothing significantly more than a JE is added.  Regarding dependent claims 5, 20, and 24, these claims recite properties of a naturally occurring variation or variations, without adding any requirement for additional activities that might integrate a JE, or add something significantly more than a JE.  Regarding claim 21, this not adding something significantly more than a JE (as discussed above with regard to the steps of the independent claims).  Thus, none of claims 1-3, 5, 14-21, or 24 is directed to patent eligible subject matter.
With regard to the prior rejection of claims under 35 USC 101, the reply of January 4, 2021 argues that that the claims should be considered patent eligible because detection of the mutation of the claims was not well-known, routine or conventional in the art at the time of filing, as thus the claims recite something “significantly more” than a JE.  This argument is not persuasive because the presence of the mutation is itself a JE (such that it cannot constitute something “significantly more” than a JE; see again MPEP 2106.04), and because the broad and general steps recited in the claims for detection of the mutation are clearly analogous to those identified by the courts as being insufficient to amount to something significantly more than a JE (as discussed in the rejection above).  While applicant’s arguments might be persuasive if the claims recited something more specific – such as a particular combinations of reagents and/or steps employed to detect the naturally occurring reagent – the present claims do not include any elements that can reasonably be considered (individual or in combination) as amounting to “significantly more” than a JE.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.